DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s interpretation of Park’s sensor unit as reading on the claimed WIM sensor that includes a profile is in error.  Examiner respectfully disagrees.
The only structural limitation placed on the “profile” is that it elongates along a longitudinal axis and defines therein at least a first space which has therein a force sensor and an electro-acoustic transducer.  Examiner, having examined several such WIM sensors and is considered one having ordinary skill in the art, understands such a profile to be in ground, longitudinally extending sensor package.  Merriam-Webster’s most pertinent definition of “profile” is as “a side or sectional elevation” or “a drawing showing a vertical section of ground”.  MPEP § 2173.01 requires that “during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.”  Absent evidence to the contrary, Examiner believes her interpretation of Park’s longitudinally extending in-ground sensor package to be a reasonable interpretation of a profile.  Applicant, on the other hand, appears to be unnecessarily constraining the .
Applicant also argues that Cornu does not suggest an electro-acoustic transducer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally Applicant argues that the spacing of Park’s transducer from Park’s weight detection sensor renders the prior art invention unsatisfactory for its intended purpose.  Since the only modification of Park by Cornu involved in the rejection is making the package flush with the ground it is not clear how Park would be rendered unsatisfactory.  Applicant’s argument that a person of ordinary skill is not in possession of the possibility of housing both a force sensor and an electro-acoustic transducer in a common space defined by a profile is not persuasive as this feature is disclosed fully by Park.  Alleging a reference in and of itself not enabled requires more than mere allegation.  Examiner also notes that the sensors housed together “in a common space” is a broad limitation that is met by Park’s sensor unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 100985734) in view of Cornu et al. (US 2014/0309966; “Cornu”).

Regarding claim 1, Park discloses in at least figure 1 a WIM sensor (100) for detecting loads of vehicles (10) on a roadway segment when a wheel of a vehicle (10) crosses the WIM sensor (100), the WIM sensor comprising a profile that elongates along a longitudinal axis and defines therein at least a first space, a force sensor (110) disposed in the first space of the profile and configured to generate a force sensor signal that corresponds to a dynamic ground reaction force when the wheel crosses the force sensor (110) and exerts a force onto the roadway segment, and a first electro-acoustic transducer (130) arranged in the first space and configured to measure sound waves and accordingly generate a transducer signal (page 4, paragraph 4 through page 5, paragraph 7).
While it appears for figure 1 that the WIM is flush with the roadway surface, Park does not explicitly state that is the case.
Nevertheless, Cornu teaches in figure 4 a WIM sensor (5,5’) which is arranged flush with a roadway surface (3) of the roadway segment (¶ [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange Park’s WIM sensor flush with the roadway surface as taught by Cornu for the purpose of ensuring the wheel and the weight force are as close to perpendicular as possible to the force sensor for maximum accuracy.

Regarding claim 10, Park discloses in at least figure 1 a method for detecting the presence of vehicles (1) on a roadway segment having a WIM sensor (100) that includes a profile defining a space containing a force sensor (110), at least one electro-acoustic transducer (130), and a microprocessor (200) running an algorithm, the method comprising the steps of using the algorithm to compare a digital transducer signal to at least one characteristic signature for the presence of a vehicle passing over the WIM sensor (100) wherein said characteristic signature being at least one known predefined signal level in at least one predefined frequency range of the digital transducer signal and wherein when the comparison finds the characteristic signature then the algorithm generates positive presence information that indicates a presence of a vehicle (10) on the roadway segment (page 4, paragraph 4 through page 5, paragraph 7; though not explicitly stated, this is by definition how a vehicle entry system works in general, and an acoustic sensor signal must be in some predefined frequency range and meet some predetermined threshold in order to conclude the presence of a vehicle). 
While it appears for figure 1 that the WIM is flush with the roadway surface, Park does not explicitly state that is the case.
Nevertheless, Cornu teaches in figure 4 a WIM sensor (5, 5’) which is arranged flush with a roadway surface (3) of the roadway segment (¶ [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange Park’s WIM sensor flush with the roadway surface as taught by Cornu for the purpose of ensuring the wheel and the weight force are as close to perpendicular as possible to the force sensor for maximum accuracy.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Cornu as applied to claim 1 above, and further in view of Heyman et al. (US 2007/0062287; “Heyman”).

Regarding claim 2, Park and Cornu disclose all the limitations of claim 1 on which this claim depends.
Park inherently discloses the first electro-acoustic transducer (130) has a sensitivity in a specific frequency band (this is a feature of all electro-acoustic transducers) but is silently specifically to in the audible range.
In the same field of endeavor, Heyman teaches an electro-acoustic transducer (16, 18) in a WIM sensor (10) wherein the first electro-acoustic transducer (16) has a sensitivity in a specific frequency band, specifically in the audible range from 20 Hz to 21 kHz (¶ [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Park to choose a transducer for use in the WIM sensor which has a sensitivity in the claimed range as taught by Heyman because that frequency range allows for a couple wavelengths to propagate through a typical highway lane allowing traveling vehicles to be easily detected (¶ [0038]).  Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II).

Regarding claim 16, Park and Cornu disclose all the limitations of claim 1 on which this claim depends.
Park inherently discloses the first electro-acoustic transducer (130) has a sensitivity in a specific frequency band (this is a feature of all electro-acoustic transducers) but is silently specifically to in the audible range.
In the same field of endeavor, Heyman teaches an electro-acoustic transducer (16, 18) in a WIM sensor (10) wherein the first electro-acoustic transducer (16) has a sensitivity in a specific frequency band (¶ [0038]).
It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  And furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close when the prior art supplies a motivation to explore the area around the ranges.  See MPEP §2144.05(II).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention optimize the range of Park’s transducers in accordance with the teachings of Heyman because that frequency range allows for a couple wavelengths to propagate through a typical highway lane allowing traveling vehicles to be easily detected (¶ [0038]).  


Allowable Subject Matter
Claims 3-9, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863